IN THE COURT OF APPEALS OF IOWA

                                    No. 21-1655
                                Filed June 15, 2022


IN THE INTEREST OF S.M.,
Minor Child,

D.M.,
        Petitioner-Appellee,

L.D.,
     Respondent-Appellant.
________________________________

L.D.,
        Petitioner-Appellant,

vs.

D.M. and S.B.,
      Respondents-Appellees.
________________________________________________________________

        Appeal from the Iowa District Court for Cerro Gordo County, Colleen D.

Weiland, Judge.



        In this consolidated appeal, a father challenges the dismissal of a petition

to overcome paternity and the termination of his parental rights. AFFIRMED.



        Sarah A. Reindl of Reindl Law Firm, P.L.C., Mason City, for appellant.

        Megan R. Rosenberg of Cady & Rosenberg Law Firm, P.L.C., Hampton, for

appellee D.M.

        Vanessa L. Arzberger of Arzberger Law Office, Mason City, for appellee

S.B.
                                       2




       Mark A. Milder of Mark Milder Law Firm, Denver, attorney and guardian ad

litem for minor child.



       Considered by Vaitheswaran, P.J., and Tabor and Badding, JJ.
                                          3


BADDING, Judge.

       At the center of this case is S.M., a ten-year-old girl with two fathers vying

for parental rights to her. Since she was born in 2011, S.M. has been raised by

her mother, Sabrina, and by Derik, a man everyone believed was her father. But

in 2019, genetic testing established that her biological father was instead a man

named Landon. Since then, Landon has been battling Sabrina and Derik in an

attempt to establish his parental rights to S.M. He lost that battle in October 2021,

when the court terminated his parental rights and dismissed his petition to

overcome Derik’s paternity. Landon appeals.

I.     Background Facts and Proceedings

       Sabrina and Derik began dating in May 2010. They separated for about a

month in November 2010. During their break, Sabrina had a one-time sexual

encounter with Landon, an acquaintance from high school. Sabrina got back

together with Derik and then learned she was pregnant. She had S.M. in August

2011. According to Sabrina, she “had no inkling that Landon could be [S.M.’s]

father.” That is until September 2017, when Sabrina became aware of a Facebook

dispute between her cousin and Landon’s girlfriend at the time. In those posts, the

girlfriend says Landon was “lied to” “[a]nd the child is the victim,” insinuating that

Landon was S.M.’s father. Landon was aware of the posts but didn’t give them

much credence.1




1 Landon repeatedly testified this Facebook dispute occurred in December 2017.
But the posts, which were admitted as an exhibit, showed the discussion happened
in September of that year.
                                           4


       Sabrina, however, sat Derik down and told him about Landon. By then,

Sabrina and Derik’s relationship was over.           They had reached a custody

agreement in 2016 for S.M. and their younger daughter, M.M. That agreement,

which placed the two children in their joint legal custody and physical care,

survived two modification attempts by Sabrina, the last of which was filed in

December 2018. As a result, S.M. and her sister M.M. split their time equally

between Derik and Sabrina’s homes.

       Despite hearing rumblings that he might be S.M.’s father in September

2017, Landon made what the district court characterized as only “half-hearted

attempts” to find Sabrina in the ensuing years. Landon blamed this in part on a

series of medical issues he endured during that time, some of which resulted in his

hospitalization.2 He also said that after his girlfriend’s posts, Sabrina blocked him

on Facebook. Sabrina disputed this.3 In any event, Landon said that he finally

came across Sabrina on Facebook in April 2019 under her married name. He

reached out to her and arranged a meeting with S.M. Though Sabrina denied it at

trial, she initially encouraged Landon’s contact with S.M., at least until August when

she inexplicably stopped responding to Landon’s messages.




2 At the end of 2017, Landon fell on ice and broke two ribs. Then in July 2018, he
fell off a ladder and broke his shoulder. In January 2019, he had a “life-threatening
skin infection” called necrotizing fasciitis in his leg. He was hospitalized for several
days and underwent skin graft surgery at the end of February. In June, he was
hospitalized for several weeks with pancreatitis.
3 Sabrina testified that she did not block Landon until he started the legal actions

to establish his paternity in 2019. Before then, she said that her Facebook page
was open to Landon. She noted that he wished her happy birthday on Facebook
in 2017 and that she “loved” one of his posts in 2018. Sabrina also pointed out
that they shared mutual friends, which should have assisted Landon in finding her.
                                         5


       In October, Landon moved to intervene in Sabrina’s custody modification

with Derik. When that motion was denied, Landon filed a petition to overcome

Derik’s paternity in November. Genetic testing took place the following month and

confirmed that Landon is the child’s biological father. In February 2020, Sabrina,

Derik, and Landon agreed to a visitation schedule between Landon and S.M.,

which was confirmed on the record by the court and incorporated into an order.

But Sabrina immediately contested the order, and it was vacated in June 2020.

After the order was vacated, Derik continued to allow contact between Landon and

S.M., but Sabrina did not.

       Trial on the petition to overcome paternity was held in January 2021, but

the case was stayed by interim order in February. In that order, the district court

noted that although Derik was seeking to preserve his paternity, he had not filed a

petition to terminate Landon’s parental rights as required by Iowa Code section

600B.41A(6)(a)(3) (2021). The court gave Derik until April to file a termination

petition. He did so at the end of March. The termination case proceeded to trial,

following which the district court terminated Landon’s parental rights and dismissed

the petition to overcome Derik’s paternity.

II.    Standard of Review

       Petitions to terminate parental rights pursuant to Iowa Code section 600A

are reviewed de novo. In re B.H.A., 938 N.W.2d 227, 232 (Iowa 2020). “Although

we are not bound by them, we give weight to the trial court’s findings of fact,

especially when considering credibility of witnesses.” Id. (quoting In re R.K.B., 572

N.W.2d 600, 601 (Iowa 1998)).
                                         6


       Petitions to overcome paternity are reviewed for correction of errors at law.

Dye v. Geiger, 554 N.W.2d 538, 539 (Iowa 1996). “[W]e are bound by the district

court’s factual findings that are supported by substantial evidence.” Id.

III.   Discussion

       A.        Termination of Parental Rights

       Private terminations of parental rights pursuant to chapter 600A are a two-

step process. B.H.A., 938 N.W.2d at 232. First, the parent seeking termination

must prove one of the grounds for termination set forth in section 600A.8. Id.

Second, termination must be in the best interests of the child. Id. The petitioning

party must prove both steps by clear and convincing evidence. Id.

       Derik relied on the ground of abandonment in seeking to terminate Landon’s

parental rights.

       “To abandon a minor child” means that a parent, putative father,
       custodian, or guardian rejects the duties imposed by the parent-child
       relationship, guardianship, or custodianship, which may be evinced
       by the person, while being able to do so, making no provision or
       making only a marginal effort to provide for the support of the child
       or to communicate with the child.

Iowa Code § 600A.2(20). For a child who is S.M.’s age, section 600A.8(3)(b)

specifies that

       a parent is deemed to have abandoned the child unless the parent
       maintains substantial and continuous or repeated contact with the
       child as demonstrated by contribution toward support of the child of
       a reasonable amount, according to the parent’s means, and as
       demonstrated by any of the following:
              (1) Visiting the child at least monthly when physically and
       financially able to do so and when not prevented from doing so by
       the person having lawful custody of the child.
              (2) Regular communication with the child or with the person
       having the care or custody of the child, when physically and
       financially unable to visit the child or when prevented from visiting
       the child by the person having lawful custody of the child.
                                          7



Iowa Code § 600A.8(3)(b).4

       Landon argues that he did not abandon S.M. because until December 2017,

he “had no reason whatsoever to believe that [Sabrina] gave birth to his child.”

Once he was made aware, Landon asserts that he visited and communicated with

S.M. in compliance with section 600A.8(3)(b)(1) and (2).5 The district court agreed

that for the

       period after April 2019, [Landon] has not abandoned this child. He
       did have meaningful contact with her for part of 2019. And after the
       short honeymoon period when [Sabrina] welcomed his paternal
       advancements, [Landon] has taken extraordinary measures and has
       relentlessly battled a reluctant [Derik], an intransigent [Sabrina], and
       an unyielding court to establish a relationship with [S.M.]

But the court held Landon’s absence for the “first seven-and-a-half years of [the

child’s] life” was abandonment within the meaning of the statute.

       Landon challenges this conclusion, arguing that our supreme court has held

it would be “totally unrealistic” for a prospective father to “become involved in the

pregnancy on the mere speculation that he might be the father because he was

one of the men having sexual relations with [the mother] at the time in question.”


4 There is a third option for abandonment that is not at issue here—openly living
with the child for a period of six months within the one-year period immediately
preceding the termination of parental rights hearing.             See Iowa Code
600A.8(3)(b)(3).
5 Landon also asserts that he contributed toward S.M.’s support by making monthly

payments of $75.00 each to Sabrina and Derik starting in July 2020. But because
we find he failed to meet the contact requirements of section 600A.8(3)(b)(1) or
(2), we need not decide whether his belated efforts to provide financial support for
S.M. were sufficient to avoid termination. See, e.g., In re G.D., No. 20-0984, 2021
WL 2126174, at *3 (Iowa Ct. App. May 26, 2021) (“For a parent to avoid being
deemed to have abandoned the child, the parent must meet both the cash and
contact components of the statute. So a petitioner need only prove by clear and
convincing evidence that the parent failed to meet one of the two components,
cash or contact, to establish the parent abandoned the child.”).
                                         8

In re B.G.C., 496 N.W.2d 239, 241 (Iowa 1992). Unlike Landon, however, the

father in B.G.C. did not delay in asserting his parental rights—he met with an

attorney “ten days after he learned that the mother thought he was the father” of a

newborn baby she had placed for adoption. Id. at 246; accord In re B.G.S.,

No. 07-1734, 2008 WL 2520544, at *3 (Iowa Ct. App. June 25, 2008) (finding a

father had not abandoned an infant placed for adoption when he contacted his

attorney and made arrangements for a paternity test once he learned the mother

was pregnant and the child might be his). In contrast, Landon waited a year and

half after learning that he might be S.M.’s father before making contact with

Sabrina.

       Landon’s delay in asserting his rights makes this case more like In re

M.M.S., where the supreme court held a father “must be charged with some sense

of involvement on the basis of his encounter with [the mother] and his knowledge

of her pregnancy that followed, even notwithstanding rumors of another father.”

502 N.W.2d 4, 7 (Iowa 1993) (holding father had abandoned his child where, after

learning of his possible fatherhood, he responded by denying paternity and initially

avoiding genetic testing); accord In re A.C.W., No. 18-0287, 2018 WL 4923172,

at *3 (Iowa Ct. App. Oct. 10, 2018) (finding father’s failure to try to establish his

paternity for more than a year after he learned that he might be the father was

sufficient to establish abandonment).        As the district court found, Landon’s

knowledge of S.M.’s birth nine months after his encounter with Sabrina “was his

‘heads-up.’” Armed with that knowledge, we agree with the court that Landon

became “fully on notice” of his paternity in September 2017 based on the rumors

that were swirling around Facebook.
                                        9


      Landon blames his delay in acting on those rumors on his inability to find

Sabrina and illnesses in 2018 and 2019. But as Sabrina points out, she and

Landon were friends on Facebook after S.M. was born. Though Landon claims

Sabrina blocked him after the paternity rumors started, they had mutual friends. In

fact, Landon’s girlfriend at the time was in contact with Sabrina’s cousin and

worked with her grandmother. And while Landon certainly had health issues prior

to his first meeting with the child in April 2019, they were not incapacitating.

Indeed, when Landon was recovering from his broken ribs and shoulder in 2018,

his mother said that he was mostly watching television and “on his phone.” Even

his eventual location of Sabrina in April 2019 seemed to happen more by chance

than through any real effort from Landon.

      We agree with the district court that a parent must make more than these

half-hearted efforts to engage with a child. See In re B.B.E., No. 15-0930, 2016

WL 541346, at *4 (Iowa Ct. App. Feb. 10, 2016) (“Demonstrating a commitment to

a child requires more than pecking away at one’s phone every once in a while and

then giving up when no response is received.”). “An abandoned child is no less

abandoned because the parent can rationalize a reason for the abandonment.”

M.M.S., 502 N.W.2d at 7; see also Iowa Code § 600A.8(3)(c) (stating a parent’s

“subjective intent . . . does not preclude a determination that the parent has

abandoned the child”). On our review of the record, we find Landon abandoned

the child pursuant to section 600A.8(3)(b).

      We must next consider whether termination of Landon’s parental rights is in

the child’s best interests. B.H.A., 938 N.W.2d at 232. Chapter 600A borrows the

best-interests framework of chapter 232, which emphasizes the child’s safety and
                                             10

physical, mental, and emotional health. Id. We also consider whether a parent

has “affirmatively assume[d] the duties encompassed by the role of being a

parent.” Iowa Code § 600A.1(2). This requires us to consider “the fulfillment of

financial obligations, demonstration of continued                interest   in   the   child,

demonstration of a genuine effort to maintain communication with the child, and

demonstration of the establishment and maintenance of a place of importance in

the child’s life.” Id.

       Landon has tried to establish and maintain a place of importance in S.M.’s

life since their first meeting in April 2019. But Derik is the only father she has ever

known. While S.M.’s early reactions to Landon’s presence in her life were positive,

as these proceedings dragged on, she began to experience panic attacks, nervous

tics, and anxiety about visits with Landon. Derik explained, “[I]t’s been a huge,

emotional roller coaster for a little girl” and a “really hard thing . . . for her to grasp,”

which he says has caused her to question her identity and self-worth. According

to Derik, S.M. is “worried that everything that she’s known” will be “ripped away

from her.” We agree with the district court that “[w]hatever benefit might come from

establishing a parent-child relationship with [Landon] would be significantly

outweighed by the loss of severing her relationship with [Derik].” Accord A.C.W.,

2018 WL 4923172, at *4. Termination of Landon’s parental rights is in the child’s

best interests.
                                           11


       B.     Petition to Overcome Paternity

       This leaves us with Landon’s petition to overcome Derik’s paternity.6 The

district court found the conditions required by Iowa Code section 600B.41A(3)

(2019) to overcome paternity had been established.7 But because Derik requested

that his paternity be preserved, the court considered whether Landon’s petition

should nevertheless be dismissed.         See Iowa Code § 600B.41(6)(a)(1).           To

preserve Derik’s paternity in the face of test results excluding him as S.M.’s

biological father, the court was required to find “that it is in the best interest of the

child to preserve paternity.”8 Id. § 600B.41(6)(a)(2). On this question, the statute

instructs that we consider:

               (a) The age of the child.
               (b) The length of time since the establishment of paternity.
               (c) The previous relationship between the child and the
       established father, including but not limited to the duration and
       frequency of any time periods during which the child and established
       father resided in the same household or engaged in a parent-child
       relationship as defined in section 600A.2.
               (d) The possibility that the child could benefit by establishing
       the child’s actual paternity.
               (e) Additional factors which the court determines are relevant
       to the individual situation.

6 Landon initially claims that the district court erred in vacating the consent
visitation order and then staying the paternity proceedings so that Derik could
pursue termination of Landon’s parental rights. However, Landon did not appeal
those interlocutory orders. We accordingly confine our analysis to the denial of his
petition to overcome Derik’s legally established paternity.
7 Those conditions include (1) filing an action before the child reaches majority;

(2) naming the interested parties to the action and plainly stating the grounds for
relief; (3) providing notice to interested parties; (4) appointing a guardian ad litem
for the child; (5) genetic testing; and (6) expert evidence based on that genetic
testing that shows the established father is not the biological father.
8 The statute also required that Derik “request[] that paternity be preserved and

that the parent-child relationship . . . be continued” and petition “the court for
termination of the biological father’s parental rights and the court grants the petition
pursuant to chapter 600A.” Iowa Code § 600B.41A(6)(10, (3). These conditions
have been met.
                                         12



Id.

       S.M. knew only Derik as her father until she was seven-and-a-half years

old. She resided with Sabrina and Derik from the time she was born until they

separated in 2015. Since then, she has split her time between their homes. S.M.

has a significant bond with her siblings at Derik’s house. She also shares a strong

bond with his parents. Derik’s mother has provided daycare for S.M. since she

was born, and Derik’s father was described as the child’s best friend.            We

acknowledge that S.M. could eventually experience some benefit by establishing

a relationship with Landon, but to date, that benefit has been minimal.

       Derik testified that he will continue to provide time and space for S.M.’s

relationship with Landon, explaining he doesn’t “want to stand in her way of her

relationship with her biological father. . . . [H]e’s not going nowhere. I’m not going

nowhere. . . . [I]t’s time to kind of get along and do what’s right for these kids.”

Throughout these proceedings, Derik has repeatedly demonstrated his ability to

maintain contact with Landon while also providing support and stability for S.M. as

their relationship grows. We have no reason to believe that would change in the

future because, as Derik testified at trial, “it is not about us. It’s about [S.M.]”

Based on our review of the record, we agree with the district court that the petition

to overcome Derik’s paternity should be dismissed.

       C.     Appellate Attorney Fees

       Both Sabrina and Derik request an award of appellate attorney fees.

Assuming without deciding that such an award may be made in this case, see In

re Fiscus, 819 N.W.2d 420, 423–24 (Iowa Ct. App. July 11, 2012), we deny their
                                           13


requests given that Landon’s sole source of income is social security disability

benefits. See Markey v. Carney, 705 N.W.2d 13, 26 (Iowa 2005) (considering the

“needs of the party making the request, the ability of the other party to pay, and

whether the party making the request was obligated to defend the trial court’s

decision on appeal” (citation omitted)).

IV.    Conclusion

       We find Derik proved by clear and convincing evidence that Landon

abandoned the child pursuant to Iowa Code section 600A.8(3)(b) and that it is in

her best interests to terminate his parental rights. We further find that Landon’s

petition to overcome Derik’s paternity should be dismissed pursuant to section

600B.41A(6)(a). No appellate attorney fees are awarded.

       AFFIRMED.